YORK, J.
Plaintiff appeals from the judgment entered herein in favor of the defendants. The evidence and pleadings are in a very involved state, as are the briefs of the parties filed herein.  The question raised by appellant is one that is answered by the general rule that where there is any evidence to support a finding, an appellate court cannot set up its judgment in lieu of that of the trial court. This is so as to the objections made by appellant to each of the findings to which he takes exception.
*648No appeal lies from an order denying motion for a new trial, therefore the appeal from that order is dismissed. The judgment is affirmed.
Conrey, P. J., concurred.
Houser, J., concurred in the judgment.